United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      April 19, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-20304
                             Summary Calendar


UNITED STATES OF AMERICA,

                              Plaintiff-Appellee,

versus

EDGAR Galicia-Moreno,
also know as Rolando Sanchez Martinez,
also known as Rolands Martinez,
also know as Rolando S. Martinez,
also know as Edgar Moreno Galicia,

                              Defendant-Appellant.




            Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 4:04-CR-182-ALL


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.


PER CURIAM:*

     Court-appointed counsel, Thomas A. Martin, moves for leave

to withdraw and filed an Anders1 brief in support of his motion.

Galicia-Moreno did not file a response.          After review both of

counsel’s brief and of the record, we conclude that no



      *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Anders v. California, 386 U.S. 738 (1967).
nonfrivolous issues remain for appeal.   Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the appeal is DISMISSED.2




     2
         See 5TH CIR. R. 42.2.

                                 2